180 S.W.3d 82 (2005)
Herbert BETTS, Appellant,
v.
TREASURER of the STATE OF MISSOURI as CUSTODIAN of the SECOND INJURY FUND, Respondent.
No. ED 86550.
Missouri Court of Appeals, Eastern District, Division Two.
December 27, 2005.
Susan K. Roach, Shaun M. Falvey, Attorneys at Law, Clayton, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Kareitha A. Osborne, Asst. Atty. Gen., St. Louis, MO, for respondent.
Before GARY M. GAERTNER SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant, Herbert Betts ("Claimant"), appeals the decision of the Labor and Industrial Relations Commission ("the Commission") denying Claimant both permanent total disability benefits and permanent partial disability benefits. Claimant had filed a workers' compensation claim against Respondent, Treasurer of the State of Missouri as Custodian of the Second Injury Fund ("the Second Injury Fund"), and Sears, Roebuck and Company ("Sears").[1] We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the Commission's decision pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
NOTES
[1]  Claimant has already reached a settlement agreement with Sears.